Title: To James Madison from Francis Preston, 5 April 1820
From: Preston, Francis
To: Madison, James


                
                    Dear Sir
                    City of Washington. April 5th 1820
                
                I am thus far on my return from Phila. with a sad heart being totally disappointed in the object of my journey there—and shall have to witness the innevitable consequence of seeing my misguided and unfortunate brother reduced from affluence to indigence—but notwithstanding this deplorable result I shall always regard with the best feelings of gratitude and friendship your kind and friendly letters to Mr Cheves and myself.
                
                Mr Cheves was polite and friendly and I am confident was sincere in the wish to accommodate me had it been consistent with the rules of the institution over which he presides.
                I could not pass without making to you my Dear Sir my acknowledgements for your kindness and tendering to you and my much Esteemed friend Mrs. Madison my sincerest esteem. Your friend & very Hble Sert
                
                    Frans. Preston
                
            